SUMMARY ORDER
You Feng Gao petitions for review of the March 2004 decision of the Board of Immigration Appeals (“BIA”) denying his motion to reconsider his final order of removal. We assume the parties’ familiarity with the facts and procedural history of this case.
This Court reviews the BIA’s denial of a motion to reconsider for abuse of discretion. See Zhong Guang Sun v. United States Dep’t of Justice, 421 F.3d 105, 107 (2d Cir.2005). An abuse of discretion may be found where the BIA’s decision “provides no rational explanation, inexplicably departs from established policies ..., is devoid of any reasoning, or contains only summary or conclusory statements; that is to say, where the Board has acted in an arbitrary or capricious manner.” Ke Zhen Zhao v. DOJ, 265 F.3d 83, 93 (2d Cir.2001). In reviewing the denial of a motion to reconsider, this Court is precluded from passing on the merits of the underlying claim for relief; our review is confined to the merits of the denial of consideration. Id. at 89-90.
A motion to reconsider must specify errors of fact or law in the prior decision and be supported by pertinent authority. 8 C.F.R. § 1003.2(b)(1). Gao’s motion to reconsider merely restated the same arguments he initially raised on appeal to the BIA, which the BIA had addressed and rejected. The BIA did not abuse its discretion when it denied the motion.
For the foregoing reasons, the petition for review is DENIED. Any stay of removal that the Court previously granted in this petition is VACATED, and any pending motion for a stay of removal in this petition is DENIED as moot. Any pending request for oral argument in this petition is DENIED in accordance with Federal Rule of Appellate Procedure 34(a)(2), and Second Circuit Local Rule 34(d)(1).